People v Colon (2018 NY Slip Op 02306)





People v Colon


2018 NY Slip Op 02306


Decided on April 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2018

Friedman, J.P., Sweeny, Gesmer, Kern, Singh, JJ.


6183 5505/12

[*1]The People of the State of New York, Respondent,
vKeith Colon, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (R. Jeannie Campbell-Urban of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J. at plea; Eduardo Padró, J. at sentencing), rendered December 16, 2015, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to a term of two years followed by two years of post-release supervision, unanimously affirmed.
Defendant received a sentence in accordance with the court's ultimate sentence promise. The original promise was a term of 1½ years in the event that defendant was rejected by the judicial diversion program. Defendant was accepted by the program, and the new promise was that defendant could earn a misdemeanor, nonincarceratory disposition if he completed drug treatment and complied with other conditions, but would receive two years if he
failed to do so. After he violated the terms of this agreement and absconded from the drug program, the court, which was not bound by the original promise, properly sentenced him in accordance with the new agreement.
We perceive no basis for reducing the sentence, including the two-year term of post-release supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 3, 2018
CLERK